PER CURIAM.
We grant the motion for review. The trial judge determined that post-trial release was absolutely prohibited under Florida Rule of Criminal Procedure 3.691(a) and section 903.132(1), Florida Statutes (1997), because appellant had previously been convicted of three felonies. However, in this case, appellant was convicted of only two misdemeanors. The trial court therefore had the discretion to grant or deny post-trial release. See Cox v. State, 416 So.2d 511 (Fla. 5th DCA 1982). We remand to the trial court to conduct another bond hearing applying the principles enunciated in Younghans v. State, 90 So.2d 308 (Fla.1956).
DELL, KLEIN and GROSS, JJ., concur.